OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed, with costs. The causes of action alleged in plaintiff’s complaint, be they characterized as defamation, prima facie tort, conspiracy, or tortious interference with a contract are all time-barred, for the reasons stated by the Appellate Division. It should also be noted that plaintiff has failed to allege the existence of any contract of employment between herself and the St. Cabrini Home. Finally, with respect to the relationship between plaintiff as a nun and her order, the Missionary Sisters of the Sacred Heart, it suffices to note that plaintiff has not alleged the existence of any express contract between herself and the order cognizable in a court of law. Absent any such express contract, disputes arising from the relationship between a member of a hierarchical religious organization and that organization are not subject to resolution in the civil courts (see Baxter v McDonnell, 155 NY 83, 97-100). Indeed, to hold otherwise might be to run afoul of the constitutional proscriptions against State interference with the internal affairs of a religious society (see Serbian Orthodox Diocese v Milivojevich, 426 US 696).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
*692Order affirmed.